Citation Nr: 1139772	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-28 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including depression, to include as secondary to schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner
INTRODUCTION

The Veteran served on active duty from June 8, 1979 to October 2, 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In June 2008, the RO denied a claim of entitlement to service connection for depression and a claim to reopen the issue of entitlement to service connection for schizophrenia.  The Veteran submitted a timely notice of disagreement with respect to only the denial of the service connection claim for depression.  In his July 2009 substantive appeal, however, the Veteran stated that his primary concern was schizophrenia.  In the February 2011 remand, the Board found that, although July 2009 statement did not constitute a notice of disagreement with the June 2008 rating decision because the time period for filing such had elapsed, the Veteran reasonably raised a claim to reopen the issue of entitlement to service connection for schizophrenia.  

Further, in the July 2009 substantive appeal, the Veteran asserted that his "depression" was secondary to his schizophrenia.  As such, the Board found that the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, was inextricably intertwined with the reasonably raised claim to reopen the issue of entitlement to service connection for schizophrenia.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Consequently, the Board found that remanding the Veteran's service connection claim for an acquired psychiatric disorder, to include depression, was required in order for it to be contemporaneously adjudicated with his claim to reopen the issue of entitlement to service connection for schizophrenia.  The Board specifically directed the RO to develop and then adjudicate the reasonably raised claim in a formal rating decision.

To date, the Veteran's claims file did not reflect any development or adjudication of the reasonably raised claim to reopen the issue of entitlement to service connection for schizophrenia.  RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Board finds that a remand is required in order for the RO to develop and adjudicate the Veteran's reasonably raised claim to reopen the issue of entitlement to service connection for schizophrenia.

Accordingly, the case is remanded for the following action:

1.  The RO must develop and adjudicate the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for schizophrenia in a formal rating decision.  In so doing, the RO must notify the Veteran of VA's duties to notify and assist him in the development of that claim.  If the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for schizophrenia is denied, the Veteran must be advised that the Board may exercise jurisdiction over this issue only if he perfects a timely appeal to the rating decision.

2.  The RO must then stay the re-adjudication of the Veteran's service connection claim for an acquired psychiatric disorder, including depression, to include as secondary to schizophrenia, until (1) the Veteran perfects an appeal of the rating decision concerning his reasonably raised claim to reopen the issue of entitlement to service connection for schizophrenia; or (2) one year after the date of the letter sent to the Veteran notifying him of the rating decision as to his reasonably raised claim to reopen, whichever is earlier.

3.  After the above actions have been completed, if any benefit remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


